Wright, J.
Section 1, Article IV of the Ohio Constitution provides:
“The judicial power of the state is vested in a supreme court, courts of appeals, courts of common pleas and divisions thereof, and such other courts inferior to the supreme court as may from time to time be established by law.”
Statutes which have attempted to vest bodies with judicial powers other than those bodies provided for in the Constitution have been ruled unconstitutional by this court. See, e.g., State, ex rel. Johnston, v. Taulbee (1981), 66 Ohio St. 2d 417, 20 O.O. 3d 361, 423 N.E. 2d 80; State, ex rel. Shafer, v. Otter (1922), 106 Ohio St. 415, 1 Ohio Law Abs. 103, 140 N.E. 399; State, ex rel. Dana, v. Gerber *35(1910), 79 Ohio App. 1, 46 Ohio Law Abs. 418, 34 O.O. 48, 70 N.E. 2d 111.
The court of appeals below found R.C. 4509.101 confers appellate powers upon the Registrar of Motor Vehicles and thus held the entire statute unconstitutional.1
In South Euclid v. Jemison (1986), 28 Ohio St. 3d 157, 28 OBR 250, 503 N.E. 2d 136, which was decided by this court nearly two months after the court of appeals’ decision in this cause, we found that sections (B)(3)(a) and (D) of R.C. 4509.101 were unconstitutional under the doctrine of separation of powers. Pursuant to R.C. 1.50 and Geiger v. Geiger (1927), 117 Ohio St. 451, 466, 5 Ohio Law Abs. 829, 160 N.E. 28, 33, we held that these sections were severable from the rest of the statute. The question presented in this appeal, therefore, is whether R.C. 4509.101(B)(1) and (B)(2)(b) are unconstitutional.
The appellate court held that these sections, when read in conjunction with R.C. 4509.101(B)(3)(a), are unconstitutional because their cumulative effect is to give the registrar authority to review judicial determinations.
We must start with the premise that “* * * all legislative enactments enjoy a presumption of constitutionality.” State v. Dorso (1983), 4 Ohio St. 3d 60, 61, 4 OBR 150, 151, 446 N.E. 2d 449, 450, citing Benevolent Assn. v. Parma (1980), 61 Ohio St. 2d 375, 377, 15 O.O. 3d 450, 451, 402 N.E. 2d 519, 521; State, ex rel. Taft, v. Campanella (1977), 50 Ohio St. 2d 242, 246, 4 O.O. 3d 423, 425, 364 N.E. 2d 21, 24; State, ex rel. Dickman, v. Defenbacher (1955), 164 Ohio St. 142, 57 O.O. 134, 128 N.E. 2d 59, paragraph one of the syllabus. We repeat that doubts regarding the validity of a statute are to be resolved in favor of the statute. State, ex rel. Taft, v. Campanella, supra. As we said in Dorso, supra, at 61, 4 OBR at 151, 446 N.E. 2d at 450, “* * * we are obligated to indulge every reasonable interpretation favoring the ordinance in order to sustain it.”
*36Applying the rules of construction enunciated above to R.C. 4509.101, and after a careful reading of the statute, we conclude that R.C. 4509. 101(B)(1) and (B)(2)(b) are constitutional and valid, for the reasons stated infra.
The purpose of the financial responsibility law, as indicated in R.C. 4509.101(K), is to minimize situations in which financial inability prevents compensation to victims who have sustained damages in motor vehicle accidents. Division (A) of the statute defines the requirement of financial responsibility, the civil penalties to which violators are subject, and the persons who are subject to the statute.
To implement the law, R.C. 4509.101(B)(1) requires defendants appearing in court on an alleged violation specified in Traf. R. 13(B) to verify proof of financial responsibility covering the vehicle operated at the time of the offense. Traf. R. 13(B) includes the offense of driving without being licensed to drive and other serious traffic offenses.2
The legislative procedure for obtaining the required verification is a complex process. Defendants who are convicted of a Traf. R. 13(B) offense are required to prove financial responsibility to the court at sentencing pursuant to R.C. 4509.101(B)(1). Failure to prove financial responsibility will result in the court’s ordering the license of the defendant suspended and imposing other penalties contained in R.C. 4509.101(B)(1)(a) through (d). The only appeal mentioned in this section is at R.C. 4509.101(B)(1)(d), which states:
“An appeal under this section does not operate to stay any suspension unless the court orders the stay for good cause shown and the defendant establishes to the satisfaction of the court that his operation of a motor vehicle will be covered by proof of financial responsibility during the pendency of the appeal.”
The court of appeals erred when it found that this section was unconstitutional in that it gave an administrative officer authority to review a court’s *37determination. Such a holding is not tenable. The “appeal” mentioned in this section refers to an appeal from a lower court to a higher court — not an appeal from a lower court to an administrative officer.
Unlike the unconstitutional sections (B)(3)(a) and (D), which deal with the hybrid role of the courts and the registrar, section (B)(1) deals exclusively with the role of courts in enforcing R.C. 4509.101.
In South Euclid, supra, it was argued by the appellant therein that the absence of the word “appeal” in sections (B)(3)(a) and (D) was significant in that it indicated that the. General Assembly did not confer appellate review of court-ordered suspensions to the registrar. We found, however, that this assertion lacked merit because a careful reading of the provisions revealed otherwise. Similarly, in this case, a careful reading of section (B)(1)(d), keeping in mind its context, indicates that “appeal” refers to review by a higher court, not an administrative officer.
One of the other statutory provisions considered by the appellate court, R.C. 4509.101(B)(2)(a), indicates that a driver shall, within five days after the date of issuance of any order of impoundment under section (B)(1), surrender his certificate of registration, registration plates, or license to the court. If the defendant is not convicted of a Traf. R. 13(B) offense, he is still required to verify his financial responsibility. R.C. 4509.101(B)(2)(b) provides that the clerk of courts shall identify the drivers or owners in this group to the registrar. The clerk is required to report the names of defendants not in compliance with the court’s order, defendants found not guilty who could not verify proof of financial responsibility to the court, defendants who failed to appear or forfeited bond, and nondefendant owners of motor vehicles whose vehicle was driven by a defendant.
In South Euclid, supra, we specifically found that R.C. 4509.101(B)(2)(b) was constitutional. “We believe that in its present form, R.C. 4509.101(B) (2)(b) merely establishes a cooperative venture between the clerk of courts and the Registrar of Motor Vehicles, and not an agency or de facto agency relationship [between the courts and the registrar].” Id. at 164, 28 OBR at 256, 503 N.E. 2d at 142.
It is evident, therefore, the Bureau of Motor Vehicles is not empowered with appellate review under R.C. 4509.101(B)(2)(b).
Although the language of the statute is hardly a model of clarity, this is not grounds to strike down the statute. Furthermore, it is not the task of this court to determine the wisdom of a particular legislative pronouncement. The only issue before us is whether the statute is in direct conflict with the Ohio Constitution, and as indicated, we find that it is not.
The judgment of the court of appeals is affirmed in part and reversed in part and this cause is remanded to the trial court for further proceedings in accordance with this opinion.

Judgment affirmed in part, reversed in part and cause remanded.

Moyer, C.J., Sweeney, Locher, Holmes and H. Brown, JJ., concur.
Douglas, J., concurs in part and dissents in part.

 The court of appeals’ opinion was journalized two months before our decision in South Euclid v. Jemison (1986), 28 Ohio St. 3d 157, 28 OBR 250, 503 N.E. 2d 136, where we held that sections (B)(3)(a) and (D) of R.C. 4509.101 were unconstitutional and that these sections were severable from the rest of the statute.
Although the appellate court below held that R.C. 4509.101 was unconstitutional in toto, such a holding is contrary to our decision in South Euclid and the principles of severability as set forth in R.C. 1.50 and Geiger v. Geiger (1927), 117 Ohio St. 451, 466, 5 Ohio Law Abs. 829, 160 N.E. 28, 33. Similarly, the appellate court below should have severed any unconstitutional statutory provisions in the instant case instead of finding the entire statute unconstitutional.
Because the appellate court did not specifically address the constitutionality of any sections other than (B)(1), (B)(2)(b), (B)(3)(a), and (D), we shall address the constitutionality of only these sections as well. We reserve constitutional analysis of other R.C. 4509.101 sections until such provisions are challenged and are before this court pursuant to an actual controversy. As Justice Douglas states in dissent:
“ ‘It has been long and well established that it is the duty of every judicial tribunal to decide actual controversies between parties legitimately affected by specific facts and to render judgments which can be carried into effect. It has become settled judicial responsibility for courts to refrain from giving opinions on abstract propositions and to avoid the imposition by judgment of premature declarations or advice upon potential controversies. The extension of this principle includes enactments of the General Assembly * * *.’ Fortner v. Thomas (1970), 22 Ohio St. 2d 13, 14, 51 O.O. 2d 35, 257 N.E. 2d 371, 372.”


 The text of Traf. R. 13 reads in part:
“(A) Establishment and operation of traffic violations bureau.
“A traffic violations bureau must be established by all courts other than juvenile courts. The court shall appoint its clerk as violations clerk. If there is no clerk, the court shall appoint any appropriate person of the municipality or county in which the court sits. The violations bureau and violations clerk shall be under the direction and control of the court. Fines and costs shall be paid to, received by and accounted for by the violations clerk.
“The violations bureau shall accept appearance, waiver of trial, plea of guilty and payment of fine and costs for offenses within its authority.
“(B) Authority of violations bureau.
“All traffic offenses except those listed in subsections (1) through (9) of the subdivision may be disposed of by a traffic violations bureau. The following traffic offenses shall not be processed by a traffic violations bureau:
“(1) Indictable offenses; ,
“(2) Operating a motor vehicle while under the influence of alcohol or any drug of abuse;
“(3) Leaving the scene of an accident;
“(4) Driving while under suspension or revocation of driver’s license;
“(5) Driving without being licensed to drive;
“(6) A second moving traffic offense within a twelve-month period;
“(7) Failure to stop and remain standing upon meeting or overtaking a school bus stopped on the highway for the purpose of receiving or discharging a school child;
“(8) Willfully eluding or fleeing a police officer;
“(9) Drag racing.”